U.S.SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File No. 000-51193 ASPIRE JAPAN, INC. (Exact name of small business issuer as specified in its charter) Delaware 20-8326081 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4695 MacArthur Court, 11thFloor, Newport Beach, CA92660 (Address of Principal Executive Offices) (949) 798-6138 (Issuer’s telephone number) (Former name, address and fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes xNo o State the number of shares outstanding of each of the issuer’s classes of common equity, as of December 18, 2007: 7,660,000 shares of common stock. Item 1
